TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-04-00076-CR


Johnny Rodriguez, Appellant



v.




The State of Texas, Appellee






FROM THE DISTRICT COURT OF COMAL COUNTY, 22ND DISTRICT COURT

NO. CR99-025, HONORABLE GARY L. STEEL, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Johnny Rodriguez was convicted in Comal County cause number CR99-025 of
delivering a controlled substance to a minor.  On appeal, this Court modified the trial court's
judgment to delete a deadly weapon finding and affirmed the judgment of conviction as modified. 
Rodriguez v. State, 31 S.W.3d 772, 780 (Tex. App.--Austin 2000, pet. granted).  Our judgment was
affirmed by the court of criminal appeals.  Rodriguez v. State, 104 S.W.3d 87 (Tex. Crim. App.
2003).  That court's mandate has issued.


	On January 4, 2004, Rodriguez filed a pro se notice of appeal in cause number
CR99-025.  Because he has already exercised his appellate rights in this cause, the appeal is
dismissed for want of jurisdiction.


					__________________________________________
					Bob Pemberton, Justice
Before Justices Kidd, B. A. Smith and Pemberton
Dismissed
Filed:   March 4, 2004
Do Not Publish